Citation Nr: 1042131	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire
 
 
THE ISSUES
 
1.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity secondary to type 2 diabetes 
mellitus.
 
2.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity secondary to type 2 diabetes 
mellitus.
 
3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity secondary to type 2 diabetes 
mellitus.
 
4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity secondary to type 2 diabetes 
mellitus.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1967 to June 1969.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Manchester, 
New Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
 
All of relevant factual background provided below, some of 
which is not repeated in indented paragraphs, must be 
provided to the examiner so that the examiner may review 
them prior to the examination of the Veteran.
 
 
REMAND
 
The Board finds that these claims need to be remanded for three 
reasons.  First, the Veteran has submitted additional relevant 
evidence that has not been reviewed by the agency of original 
jurisdiction, and he did not waive initial consideration of that 
evidence.  See September 8, 2009, letter from the Veteran's 
representative.  Thus, the RO must to have an opportunity to 
review the additional evidence submitted.  38 C.F.R. § 20.1304(c) 
(2009).
 
Second, there is clearly relevant evidence that the Veteran has 
chosen not to provide VA.  In light of this remand, and 
controlling law and Federal Regulations, the appellant will, 
however, be afforded one final chance to provide VA the 
information required by regulation.  The Veteran is hereby 
informed that under 38 C.F.R. § 3.159(c)(1):
 
The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records 
from non-Federal agency or department 
custodians.  The claimant must provide enough 
information to identify and locate the existing 
records, including the person, company, agency, 
or custodian holding the records; the approximate 
time frame covered by the records; and, in the 
case of medical treatment records, the condition 
for which treatment was provided.
 
If necessary, the claimant must authorize the 
release of existing records in a form acceptable 
to the person, company, agency, or other 
custodian holding the records.
 
Id. at (i) and (ii) (Emphasis added).
 
The Board finds that the Veteran, to date, has elected not to 
provide VA with some of the most relevant evidence.  The Board 
reaches this conclusion because the Veteran failed to grant VA 
permission to secure medical records from providers that he 
identified.  See July 2007 supplemental statement of the case, 
and a February 2008 supplemental statement of the case.  
("[A]lthough the [V]eteran was treated for peripheral neuropathy 
by private caregivers prior to 2005, the [V]eteran has not 
submitted this evidence or provided authorization for VA to 
obtain it."); February 2008 supplemental statement of the case 
("The duty to assist letter informed the [V]eteran of the need 
for any private medical evidence.  The [V]eteran has not provided 
complete private medical records or authorization for VA to 
request these records.").  
 
The Veteran did provide some selected private medical records 
after the July 2007 statement of the case.  As noted by the 
Decision Review Officer in the supplemental statement of the 
case, however, it is clear that such records are not copies of 
entire record,.  Because the Veteran has been informed on two 
occasions of VA's need to secure the complete record, and because 
of his continued refusal to provide VA with permission to 
directly obtain the records from Maurice Kelley, MD, and Peter 
Mason, MD, the Board can only conclude that the Veteran is 
intentionally withholding authorization.  
 
The Board next observes that in a January 12, 2006, VA treatment 
record the Veteran was noted to bring in literature pertaining to 
a new therapy for neuropathy.  This treatment involved a device 
("Anodyne") that allegedly increased blood flow to the 
extremities.  The Veteran felt that the device improved his 
peripheral neuropathy, and the examiner noted that the appellant 
had "been seeing a 'provider' in Florida for this issue."  Yet, 
relevant medical records pertaining to this "new therapy" have 
not been provided to VA, nor has the appellant authorized their 
release.
 
A claimant has an obligation to cooperate in the development of 
evidence pertaining to his claim.  The failure to do so puts the 
claimant at risk of an adverse adjudication based on an 
incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 
Vet. App. 171, 178 (2005).  In Kowalski, the Court unambiguously 
concluded that: "'If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.'"  Id. (citing Dusek v. Derwinski, 2 Vet. App. 519, 
522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).)).
 
Consequently, the Board will request one last time that the 
Veteran provide VA permission to obtain the private medical 
records from Drs. Maurice Kelley and Peter Mason, as well as the 
unnamed Florida (Anodyne) provider, as well as any other private 
physician who has treated him for peripheral neuropathy.  In this 
regard, the evidence demonstrates has existed for more than 10 
years.  

The Veteran should not provide the records from the doctors 
himself.  Rather, to ensure that all records, not simply selected 
records are secured, the Veteran must authorize VA to secure the 
records in question
 
Third, in the September 2010 informal hearing presentation, the 
representative raised the issue of entitlement to service 
connection for peripheral neuropathy on the theory that type II 
diabetes mellitus aggravated the disorder.  There has been no 
medical opinion obtained as to this theory of entitlement.  Thus, 
a VA examination with a medical opinion is necessary before it 
can make a determination in this case.
 
As to the VA examination, the Board will lay out relevant facts 
for the neurologist to consider.  As noted above, the RO/AMC 
must provide the examiner with the relevant factual 
background detailed below.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by Board confers on a claimant the right 
to VA compliance with the terms of remand order and imposes on 
Secretary a duty to ensure compliance with those terms).
 
Relevant Factual Background
 
The available evidence shows that prior to July 28, 2005, the 
Veteran had not been diagnosed with type II diabetes mellitus.  
See July 28, 2005, VA treatment record discussing the Veteran's 
past medical history.  This document did not include a discussion 
of a prior diagnosis of type II diabetes mellitus.  In July 2005, 
the Veteran admitted to bilateral lower extremity neuropathy, 
"which has been longstanding" and which had previously 
evaluated by Dr. Mason.  The Veteran's "numbness and pain was 
reportedly limited to his feet.  It was reportedly well 
controlled on neurontin.  The Veteran had been told that his 
moderately heavy alcohol consumption in the past probably 
contributed to this anomaly.  See July 28, 2005, VA treatment 
record.  
 
On July 28, 2005, the Veteran reported he was a former 
"moderate" alcohol user and had nightly drank two to three 
"large" (sic) alcoholic drinks prior to dinner each night for 
approximately 30 years.  He reported recently cutting back to 
"occasional, social" alcohol use.  The Veteran's reported 
drinking history as described in the July 2005 is highly 
credible.
 
A fasting glucose test conducted on July 28, 2005 was elevated.  
An addendum to the July 28, 2005, VA treatment record shows that 
the examiner stated, "Case reviewed-doubt glucose has been 
elevated long enough to account for neuropathy."  An August 2, 
2005, VA treatment record indicated that the Veteran had an 
"elevated random glucose and the HGBA1c of nearly 12.
 
A September 7, 2005, VA medical record shows that the Veteran had 
"newly" been diagnosed with type 2 diabetes mellitus in August 
2005.  The same record indicated that type 2 diabetes mellitus 
may be "playing a role" in the Veteran's bilateral lower 
extremity peripheral neuropathy.
 
A January 12, 2006, VA treatment record noted that the Veteran 
brought in literature pertaining to a new therapy for his 
neuropathy.  This involved a device called "Anodyne" that 
claimed to increase the blood flow to the extremities, and the 
Veteran felt it had improved his peripheral neuropathy.  The 
Veteran's "HGBA1c" was at 6.7 at that time, down from greater 
than 11 in August 2005.
 
A December 20, 2006, VA treatment record shows that the Veteran 
was diagnosed with cervical radiculopathy.  
 
At a January 2007 VA examination, the Veteran reported a history 
of lower extremity numbness for between six to 10 years (1997 to 
2001).  He stated that progressively he had also developed some 
numbness in his upper extremities, though it was less than in his 
lower extremities.  The examiner determined that peripheral 
neuropathy was more likely than not due to previous alcoholism 
and was not likely due to the Veteran's diabetes mellitus.  He 
found the Veteran's diabetes mellitus to be in good control.  
 
In a May 29, 2007, VA treatment record, a podiatrist stated it 
was his opinion that the Veteran's diabetes was more likely than 
not the precipitating factor in his neuropathy as only severe 
alcoholics develop ulcerations in the absence of diabetes and the 
Veteran did not meet that criteria.  In a September 13, 2007, VA 
treatment record, the podiatrist stated the following, in part:
 
Patient also indicated that [the RO in] 
Manchester felt my opinion regarding his 
neuropathy was "probative" with contradictory 
evidence outweighing my opinion.  While 
recognizing that my scope of practice does not 
primarily involve the diagnosis and management of 
peripheral neuropathy[,] it is a condition that I 
am more than passingly familiar with.  In my 
search for the "contradictory evidence[,]" I 
found no notes for care of alcohol addiction, 
patient denies an [driving under the influence] 
convictions, and his liver function studies are, 
and have always been[,] completely [within normal 
limits] at this VA.  On the other hand[, the 
Veteran]'s blood sugars upon presentation to the 
VA were well out of control but have steadily 
improved with proper management to the point 
where he is effectively [within normal limits]. . 
. .
 
In August 2008, the Veteran underwent a nerve conduction study 
and an electromyography.  The results are in the claims file 
(tabbed in green on the left side of the claims file).  
 
The Board notes that there is a private medical record by Dr. 
Justin Mowchun showing a past medical history of "Type II 
diabetes since 1990s" and that the Veteran had "stopped 
drinking in the 1990s."  The Board informs the examiner that 
such facts are to be entirely rejected, as inaccurate and 
contradicted by other, more credible evidence in the claims 
file.  The Veteran's diabetes mellitus was diagnosed in 2005 and 
he reported he had stopped his heavy drinking at that time (he 
indicated in July 2005 that he was still drinking socially).  
Such record shows that Dr. Mowchun found that the clinical 
picture in conjunction with electromyography and nerve conduction 
studies were consistent with a generalized axonal peripheral 
neuropathy.  Dr. Mowchun labeled the Veteran's as having a 
"prolonged history of type II diabetes."  At that time, the 
Veteran's diabetes had been diagnosed for approximately three 
years.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should inform the Veteran that 
he must provide permission for VA to directly 
obtain private medical records from 
Drs. Maurice Kelley and Peter Mason, and the 
provider in Florida, who treated him with the 
Anodyne device.  The Veteran should be informed 
that the failure to provide VA with permission 
to obtain the records is a violation of VA 
regulation and may result in a denial of 
benefits.  38 C.F.R. § 3.159(c)(1)(i) & (ii); 
Kowalski v. Nicholson, 19 Vet. App. 171, 178 
(2005).  
 
2.  After the above action is completed to the 
extent possible, the Veteran should be afforded 
an examination with a Neurologist to 
determine the etiology of the Veteran's 
peripheral neuropathy in any extremity.  An 
examination should not be scheduled until the 
private medical records are received or the 
Veteran has expressed a refusal to provide 
them.  The claims folder and the relevant 
factual background provided above are to be 
made available to the physician for review in 
conjunction with the examination.  The Board 
has provided some of the factual background 
above that the examiner must consider, however, 
the examiner must review the claims file in its 
entirety.  
 
Based on a review of the entire claims 
folder, the relevant factual background 
provided in this remand, and the results of 
the examination, the examiner must opine 
whether it is at least as likely as not that 
the Veteran has peripheral neuropathy in any 
extremity that is caused by or aggravated by 
diabetes mellitus, type II.  Aggravation for 
VA purposes means that the disability was 
chronically worsened beyond the natural 
progression of the disease process.
 
If the examiner cannot address the etiology of 
any peripheral neuropathy without an 
electromyography or a nerve conduction study, 
such study or studies must be considered.
 
In preparing the opinion the examining 
physician must note the following terms:
 
*       "It is due to" means 100 
percent assurance of relationship. 
*       "It is at least as likely as 
not" means 50 percent or more. 
*       "It is not at least as likely 
as not" means less than a 50 percent 
chance. 
*       "It is not due to" means 100 
percent assurance of non relationship.
 
If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation of 
the peripheral neuropathy in any extremity is 
unknowable.
 
The VA examiner must append a copy of 
their curriculum vitae to the examination 
report.
 
3.  The RO should review the examination 
report and medical opinion to ensure that it 
is in complete compliance with the directives 
of this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.
 
4.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
 
5.  Thereafter, the RO should readjudicate the 
claims for entitlement to service connection 
for peripheral neuropathy of the upper 
extremities and the lower extremities.  If any 
of the benefits are not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

